PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,260
Filing Date: 13 Apr 2018
Appellant(s): SEO et al.



__________________
Jaegyoo Jang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant asserts that the 103 rejections of Claims 1, 2, 4, 6, 12-15, and 17 are improper because Jeong does not teach or reasonably disclose each of the electrospun fibers being made of a mixture containing a water-soluble polymer, a water-insoluble polymer, and a functional material (Appeal Brief, pgs. 9-10).
I. Jeong is a core/shell structure
Appellant argues that Jeong teaches a core and shell structure (as seen in Fig. 3 of Jeong) but that, “in contrast”, the claimed fibers are made of a mixture containing a water-soluble polymer, a water-insoluble polymer, and a functional material (Appeal Brief, pg. 10). Appellant states the definition of mixture is “the physical combination of two or more substances in which the identities are retained and are mixed in the form of solutions, suspension and colloids”, and then states one definition of mix is “to combine or put together to form one substance or mass” (Appeal Brief, pgs. 10-11).
Appellant argues that ¶ [0077] of the application indicates that the first step of manufacturing is to create an electrospinning solution containing a water-soluble polymer, a water-insoluble polymer, a functional material, and a solvent is prepared (Appeal Brief, pg. 11). Appellant further argues that it is well known that in 
This argument is not found persuasive. The claim limitation on appeal states “each of the electrospun fibers being made of a mixture containing a water-soluble polymer, a water-insoluble polymer, and a functional material for skin care” (emphasis added). Since Jeong’s core-shell structure results in one fiber that has a core made of water-insoluble polyurethane and a shell made of both a water-soluble polymer (polycaprolactone and gelatin) and a functional material (vitamin C), this fiber can be considered a mixture of polyurethane, polycaprolactone, gelatin, and vitamin C (¶ [0045-0047] of the translation of Jeong provided with the Non-Final Rejection dated 03/26/2021). This is supported by Appellant’s cited definitions of mix: a fiber with a core-shell structure is one substance or mass. Additionally, the different components of the fiber are physically combined and retain their original identities, which is in line with the definition of mixture cited by Appellant. Mixtures are not limited to combinations of liquids, and therefore do not have to be limited to solutions, suspensions, and colloids. Further, Appellant describes the structure of the fibers as a core-shell structure in Claim 4, indicating that a core-shell structure is fully capable of being considered a mixture of the claimed components.
does not present any limitations that describe or limit the makeup of the electrospinning solution or solutions used to create the fibers. A fiber that is made by electrospinning two solutions with two electrospinning steps is fully capable of reading on the claim language since the claim does not require the fiber to have been made from one single solution. Therefore, the rejection of Claim 1 in view of Jeong/Pecorari as set forth in the Final Office Action is proper.
 II. Jeong utilizes two solutions
The Examiner notes that Appellant’s arguments in this section are drawn to the After Final amendment and the Advisory Action dated 07/20/2021. The After Final amendment was not entered for purposes of appeal, and therefore the claims submitted with the After Final amendment are not on appeal.
Nevertheless, Appellant states that in response to the final office action, Appellant suggested the term “solution” instead of “mixture” and argued that “solution” means “a homogenous mixture,” (Appeal Brief, pg. 12). However, this is not persuasive. As set forth in the Advisory Action, Jeong teaches two solutions comprising the required components and MPEP 2144.06 indicates that it is obvious to combine two solutions, each of which are useful for a purpose (in this case, electrospinning) to form a third solution that is also useful for the same purpose (electrospinning). Therefore, if the term “solution” was present in the claim, it would have been obvious based on MPEP 2144.06 to modify Jeong to read on the claimed limitation. However, since Claim 1 recites no structure for the fibers other than having three specific components, and the 
III. The term homogenous mixture can be sufficiently inferred
Appellant argues that the specification indicates that the first step of making the claimed electrospun nanofibers is to make one solution containing all the claimed components, and that therefore a homogenous mixture is made (Appeal Brief, pg. 12). Appellant further states that the art of electrospinning is well known that a homogenous solution is spun instantaneously into nanofibers and that the homogenous mixture is maintained in the resulting nanofibers (Appeal Brief, pgs. 12-13). Appellant argues that the term “homogenous mixture” can be inferred and is thus supported by the disclosure to be read into the claims (Appeal Brief, pg. 13).
This argument is not found persuasive. Electrospinning is a type of fiber creation process that has many different methods of practice. For example, Jeong teaches one method of creating fibers with electrospinning where two solutions are used to create a core-shell fiber structure, and one of ordinary skill in the art would recognize that this is a well-known electrospinning method to create fibers with a core-shell structure. Therefore, one of ordinary skill in the art would not find it obvious that the claims, which merely state that the fibers are electrospun, are formed by the specific method of manufacturing described in ¶ [0077] of the specification. The specification states in ¶ [0016] and ¶ [0045] that a core-shell fiber is created by electrospinning “of a water-soluble polymer and a water-insoluble polymer” without specifying that the polymers Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). It is therefore improper to read into the claim the limitations from the embodiment of ¶ [0077] of the specification. Further, it is improper to infer that the mixture recited in Claim 1 is specifically a homogenous mixture of the three claimed components. Therefore, the rejection of Claim 1 in view of Jeong/Pecorari as set forth in the Final Office Action is proper.
IV. Product-by-process
Appellant asserts that the term “electrospun fibers” is being treated as a product-by-process limitation, and indicates that the structure implied by process steps should be considered when assessing the patentability of product-by-process claims (Appeal Brief, pg. 13).
However, as set forth above in Section III, electrospinning is a term that encompasses various different methods of manufacture. Claim 1 simply recites that the fibers are electrospun, and that the electrospun fibers are made of a mixture of three components. There is no recitation in the claims that the fibers must be made from one single homogenous solution or by one single electrospinning process rather than two separate electrospinning processes. Since electrospinning with two solutions and two 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781   

/SUE LAO/
Primary Examiner

                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.